 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHEN DESMUND PETERSON,                 Case No. EDCV 15-00143 AB (RAO)
     a/k/a STEVEN DESMOND
12   PETERSON,
13                     Plaintiff,              ORDER ACCEPTING REPORT
                                               AND RECOMMENDATION OF
14         v.                                  UNITED STATES MAGISTRATE
                                               JUDGE
15   UNITED STATES OF AMERICA, et
     al.,
16
                       Defendants.
17

18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19
     Complaint, all of the other records and files herein, and the Report and
20
     Recommendation of United States Magistrate Judge (“Report”). The time for filing
21
     objections to the Report has passed, and no objections have been filed. The Court
22
     hereby accepts and adopts the findings, conclusions, and recommendations of the
23
     Magistrate Judge. IT IS ORDERED that Plaintiff’s claims against Defendants
24
     Jimmy Elevazo and Ann Pierce are dismissed without prejudice.
25
     DATED: 3/4/2019
26

27
                                          ANDRÉ BIROTTE JR.
28                                        UNITED STATES DISTRICT JUDGE
